                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                     DOC #: __________________
                                                              DATE FILED: __3/4/2020___

              -against-
                                                                            20 Cr. 78-1 (AT)
NYSHIEM SPENCER,
                                                                               ORDER
                             Defendant.
ANALISA TORRES, District Judge:

        It is hereby ORDERED that Defendant Spencer and his counsel, Karloff C. Commissiong,
shall appear for a substitution of counsel hearing on March 17, 2020, at 2:30 p.m. The
Government need not attend.

       SO ORDERED.

Dated: March 4, 2020
       New York, New York
